Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Reasons for Allowance
Claims 1-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Nihalani (US Pre-Grant Publication 2010/0145324), Gingras (US Pre-Grant Publication 2005/0119674), Harris (US Pre-Grant Publication 2009/0216254), Belhe et al. (US Pre-Grant Publication 2011/0009690), and Schauer et al. (US Pre-Grant Publication 2013/0331642).
Nihalani teaches a gastric reduction device comprising a plurality of gastric devices (See Fig. 2b), which overlap in a longitudinal direction (i.e. 240 and 242 overlap, and 244 and 246 overlap). Nihalani fails to reasonably teach or suggest a first intestinal device and a second intestinal device that could be expected to perform in the manner as claimed to reduce or limit distension. 
Gingras teaches a gastric constriction device configured to be placed around the stomach, including embodiments having a first device and a second device (Fig. 11), and wherein one portion of the device overlaps another portion of the device (as in Fig. 10). Gingras fails to teach a first device overlapping a second device in the manner claimed and also fails to reasonably teach or suggest a first intestinal device and a second intestinal device that could be expected to perform in the manner as claimed to reduce or limit distension.
Harris teaches a device for preventing dilation of an anatomical lumen, wherein the device is shown as being formed from multiple parts, and configured for placement around the esophagus and the intestine following an RNY pouch procedure. Harris fails to teach that the portions of the device overlap in the manner as claimed. Furthermore, given that the device is configured for placement 
Belhe et al. teaches a device (110) for placement around the intestine (immediately distal to the pylorus), but fails to reasonably teach or suggest a second device or any overlapping as claimed.
Schauer et al. teaches a preformed gastric band configured to be placed around a RNY pouch. Schauer fails to reasonably teach or suggest elements that could be considered a first device and a second device overlapping in the manner claimed. Furthermore, the device of Schauer does not appear to be configured for placement around the intestine and to function as claimed.
Therefore the claims as currently presented are free from the prior art and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benjamin J Klein/Primary Examiner, Art Unit 3781